Concurring Opinion
by Wright, J.:
This case arises under Section 402(d) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937) 2897, 43 P.S. 802(d). Philco Corporation, the employer, has appealed from a decision of the Unemployment Compensation Board of Review allowing benefits to Walter H. Clark, one of its employes, on the ground that a work stoppage on April 27, 1964, constituted a lockout. The Bureau of Employment Security denied benefits. The Referee affirmed the determination of the Bureau. The Board ultimately reversed the Referee’s decision.
Claimant and other employes similarly situated were members of locals of the International Union of Electrical, Radio & Machine Workers. Collective bargaining agreements previously entered into between the Union and Philco Corporation were due to expire at 12:01 A.M., April 26, 1964. Frequent meetings were held prior to that date between representatives of the Union and the employer in an attempt to reach satisfactory terms for new collective bargaining agree*247ments. It was the position of Philco Corporation that, in order for it to economically survive, more stringent production standards should be included in the new agreements. On April 25, 1964, the Union members voted not to report to work on April 27, 1964, the next regularly scheduled working day. Work was not resumed until terms of new collective bargaining agreements had been agreed upon on June 15, 1964.
The law is well settled that responsibility for a work stoppage is assessed against the party whose action constitutes the final cause thereof, and that it is the duty of the unemployment compensation authorities to ascertain this final cause and responsibility: Vrotney Unemployment Compensation Case, 400 Pa. 440, 163 A. 2d 91. The sole test was stated in the Yrotney case to be as follows: “Have the employes offered to continue working for a reasonable time under the pre-existing terms and conditions of employment so as to avert a work stoppage pending the final settlement of the contract negotiations; and has the employer agreed to permit work to continue for a reasonable time under the pre-existing terms and conditions of employment pending further negotiations?” In the case at bar, it is undisputed that the Union made no offer to continue work under the terms of the old collective bargaining agreements. “We chose to stop working”.
Claimants place reliance upon Irvin Unemployment Compensation Case, 198 Pa. Superior Ct. 308, 181 A. 2d 854, but that case is not here controlling. In the Irvin case, the president of the employer, Small Tube Products, Inc., flatly stated that there would be no further extension of the old collective bargaining agreement, and that work would continue only on the employer’s terms. We held that, under such circumstances, the Union was not required to offer or request a further extension.
*248In the case at bar the Referee made the following significant finding of fact: “16. Continued work was available for claimant and his co-workers after April 26, 1964 under the same terms and conditions existing immediately prior thereto”. The Board did not make, nor could it properly have made, any finding to the contrary. The record clearly reveals that the work stoppage here under consideration was a strike and not a lockout. Indeed, it was characterized as a strike in the union newspaper.